
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EXECUTION COPY


SUPPORT AGREEMENT


        SUPPORT AGREEMENT, dated as January 22, 2013 (this "Agreement"), among
Azteca Acquisition Corporation, a Delaware corporation ("Azteca"), Hemisphere
Media Group, Inc., a Delaware corporation and an indirect wholly-owned
subsidiary of Cine (as defined below) ("Parent"), Azteca Acquisition
Holdings, LLC, a Delaware limited liability company ("Sponsor"), Clive Fleissig,
an individual ("Fleissig"), Juan Pablo Albán, an individual ("Albán"; and
together with Sponsor and Fleissig, the "Azteca Stockholders"), Brener
International Group, LLC, a Delaware limited liability company ("BIG"),
InterMedia Partners VII, L.P., a Delaware limited partnership ("IMP"),
InterMedia Cine Latino, LLC, a Delaware limited liability company ("IMCL"),
Cinema Aeropuerto, S.A. de C.V., a Mexican sociedad anónima de capital variable
("Cinema Aeropuerto"), and James McNamara, an individual ("McNamara"; and,
collectively with IMP, IMCL and Cinema Aeropuerto, the "Sellers").

        WHEREAS, as of the date hereof, (a) Sponsor owns 2,080,000 shares (the
"Sponsor Shares") of common stock, par value $0.0001 per share, of Azteca
("Azteca Common Stock"), (b) Fleissig owns 160,000 shares of Azteca Common Stock
(the "Fleissig Shares") and (c) Albán owns 160,000 shares of Azteca Common Stock
(the "Albán Shares" and, collectively with the Sponsor Shares and the Fleissig
Shares, the "Azteca Shares");

        WHEREAS, as of the date hereof, (a) BIG owns 4,044,445 Sponsor Warrants
(the "BIG Warrants"), (b) Fleissig owns 311,111 Sponsor Warrants (the "Fleissig
Warrants") and (c) Albán owns 311,111 Sponsor Warrants (the "Albán Warrants");

        WHEREAS, as of the date hereof, IMP owns all of the issued and
outstanding membership interests (the "IM Membership Interests") of InterMedia
Español Holdings, LLC, a Delaware limited liability company ("IM");

        WHEREAS, as of the date hereof, (a) IMCL owns 1,425,000 shares (the
"IMCL Shares") of common stock, par value $.01 per share ("Cine Common Stock"),
of Cine Latino, Inc., a Delaware corporation ("Cine"), (b) Cinema Aeropuerto
owns 1,425,000 shares (the "Cinema Aeropuerto Shares") of Cine Common Stock and
(c) McNamara owns 150,000 shares (the "McNamara Shares"; and collectively with
the Cinema Aeropuerto Shares and the IMCL Shares, the "Cine Shares") of Cine
Common Stock; and

        WHEREAS, Azteca, Parent, IM, Cine and certain others propose to enter
into, simultaneously herewith, an Agreement and Plan of Merger (the "Merger
Agreement"; terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), a draft of which has been made
available to each party hereto.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein and in the Merger Agreement, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

        1.    Agreement to Vote or Execute Written Consents.    

        (a)   The Azteca Stockholders hereby agree (and agree to execute such
documents or certificates evidencing such agreement as IM or Cine may reasonably
request) to vote, at any meeting of the stockholders of Azteca, and in any
action by written consent of the stockholders of Azteca, all of the Azteca
Shares (i) in favor of the approval and adoption of the Merger Agreement and
approval of the Azteca Merger and all other transactions contemplated by the
Merger Agreement and this Agreement, (ii) without limitation of the preceding
clause (i), in favor of any proposal to adjourn or postpone any meeting of the
stockholders of Azteca at which the matters described in the preceding
clause (i) are submitted for the consideration and vote of the stockholders of
Azteca to a later date if there are not sufficient votes for approval of such
matters on the date on which the meeting is held, (iii) against any action,
agreement or transaction (other

--------------------------------------------------------------------------------



than the Merger Agreement or the transactions contemplated thereby) or proposal
(including any Alternative Proposal) that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
Azteca under the Merger Agreement or that could result in any of the conditions
to the Company's obligations under the Merger Agreement not being fulfilled, and
(iv) in favor of any other matter necessary to effect the consummation of the
transactions contemplated by the Merger Agreement and considered and voted upon
by the stockholders of Azteca.

        (b)   To the fullest extent permitted by applicable Law, the Azteca
Stockholders, severally and not jointly and severally, hereby waive any rights
of appraisal or rights to dissent from the Azteca Merger that they may have
under applicable Law.

        (c)   The Azteca Stockholders, severally and not jointly and severally,
hereby revoke (or cause to be revoked) any and all previous voting proxies
granted with respect to the voting of any of the Azteca Shares.

        (d)   IMP hereby agrees, in its capacity as sole member of IM, to,
immediately after the execution and delivery of the Merger Agreement, deliver a
written consent approving the Merger Agreement and the consummation of the
transactions contemplated thereby, including the IM Merger, and not to withdraw
such written consent unless and until the Merger Agreement shall be terminated
in accordance with its terms.

        (e)   IMCL, Cinema Aeropuerto and McNamara, severally and not jointly
and severally, each agrees, in its capacity as a stockholder of Cine, to,
immediately after the execution and delivery of the Merger Agreement, deliver a
unanimous written consent approving the Merger Agreement and the consummation of
the transactions contemplated thereby, including the Cine Merger, and not to
withdraw such written consent unless and until the Merger Agreement shall be
terminated in accordance with its terms.

        (f)    Parent agrees, in its capacity as sole member of Hemisphere Media
Holdings, LLC ("Holdco"), to cause Holdco, in its capacity as sole member of
Hemisphere Merger Sub I, LLC and sole stockholder of Hemisphere Merger Sub
II, Inc. and Hemisphere Merger Sub III, Inc. to, immediately after the execution
and delivery of the Merger Agreement, deliver a written consent approving the
Merger Agreement and the consummation of the transactions contemplated thereby,
including the Azteca Merger, the IM Merger and the Cine Merger and not to
withdraw such written consent unless and until the Merger Agreement shall be
terminated in accordance with its terms.

        (g)   Each of BIG, Fleissig and Albán, severally and not jointly and
severally, hereby irrevocably consent and agree to the Warrant Amendment.

        (h)   Each of IMP, Cinema Aeropuerto and Sponsor, severally and not
jointly and severally, agree that at least one designee named by such person to
be a director on the Board of Directors of Parent in accordance with
Section 1.6(d) of the Merger Agreement shall qualify as 'independent' under
NASDAQ rules and willing and able to serve on the audit committee of the Board.

        2.    Transfer.    Each of the Azteca Stockholders and the Sellers,
severally and not jointly and severally, agrees that it shall not, directly or
indirectly, (a) sell, assign, transfer (including by operation of Law), incur
any lien, pledge, dispose of or otherwise encumber (each, a "Transfer") any of
the Azteca Shares, the IM Membership Interests or the Cine Shares, as
applicable, or otherwise agree to do any of the foregoing, (b) deposit any
Azteca Shares, the IM Membership Interests or the Cine Shares into a voting
trust or enter into a voting agreement or arrangement or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement,
(c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect acquisition or sale,

2

--------------------------------------------------------------------------------



assignment, transfer (including by operation of Law) or other disposition of any
Azteca Shares, the IM Membership Interests or the Cine Shares or (d) take any
action that would make any representation or warranty of such party herein
untrue or incorrect in any material respect or have the effect of preventing or
disabling such party from performing its obligations hereunder; provided,
however, such restrictions shall not be applicable to a Transfer of any of the
Azteca Shares, the IM Membership Interests or the Cine Shares (or any interest
therein), as applicable: (A) if such transferor is an individual, (i) to any
member of such transferor's immediate family, (ii) to a trust for the benefit of
such transferor or any such transferor's immediate family or (iii) upon such
transferor's death, (B) if such transferor is an entity, to one or more
partners, members, stockholders or other equity owners of such transferor or to
an affiliated entity under common control with such transferor or (C) for
philanthropic purposes; provided, further, that in the case of clauses (A),
(B) and (C), a Transfer pursuant to this Section 2 shall be permitted only if,
as a precondition to such Transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Azteca, to be bound by all of
the terms of this Agreement (including, without limitation, making the same
representations and warranties as specified below).

        3.    Sponsor Working Capital Loans.    The Sponsor shall loan Azteca
such funds as may be necessary to fund working capital of Azteca in an amount
not to exceed $250,0000, which loan shall be repaid by Azteca or Parent at or
prior to the Closing of the Transactions. Such loan shall not bear interest and
shall be evidenced by a promissory note of Azteca in substantially the same form
as the promissory note delivered by Azteca to the Sponsor dated April 20, 2011.

        4.    Further Actions.    Each of the parties to this Agreement agrees
to use its reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, and to assist and cooperate with the other
parties to this Agreement in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
Transaction and to cause the conditions set forth in Article VII of the Merger
Agreement to be satisfied as promptly as practicable.

        5.    Representations and Warranties of the Azteca Stockholders and
BIG.    Each of the Azteca Stockholders and BIG, severally and not jointly and
severally, represents and warrants to each Seller as follows (such
representations and warranties shall be deemed to be made only by the person
making such representations and warranties):

        (a)   Each of Sponsor and BIG is a limited liability company duly
formed, validly existing and in good standing under the laws of the state of its
organization. Each of Sponsor and BIG has all requisite organizational power and
authority to own, lease and operate its properties and carry on its business as
presently owned or conducted, except where the failure to be so organized,
existing and in good standing or to have such power or authority would not,
individually or in the aggregate, reasonably be expected to materially impair
Sponsor's or BIG's ability to perform its obligations under this Agreement.

        (b)   Each Azteca Stockholder and BIG has full requisite authority and
power to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby. The execution of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all required action on the part of each Azteca Stockholder and BIG
and no other proceedings on the part of each Azteca Stockholder or BIG are
necessary to authorize this Agreement and the consummation of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by each
Azteca Stockholder and BIG and, assuming that this Agreement constitutes the
legal, valid and binding obligation of the other parties hereto, constitutes the
legal, valid and binding obligation of each Azteca Stockholder and BIG,
enforceable against each Azteca Stockholder and BIG in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy,

3

--------------------------------------------------------------------------------



insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
from time to time in effect affecting generally the enforcement of creditors'
rights and remedies; and (ii) general principles of equity.

        (c)   The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby by each Azteca Stockholder and BIG and
the performance by each Azteca Stockholder and BIG of its obligations hereunder
(i) does not result in any violation of the organizational documents of Sponsor
and BIG; (ii) does not conflict with, or result in a breach of any of the terms
or provisions of, or constitute a default under any material Contract to which
each Azteca Stockholder or BIG is a party, or by which each Azteca Stockholder
or BIG or any of its properties is bound and (iii) does not violate in any
material respect any existing applicable law, rule, regulation, judgment, order
or decree of any Governmental Authority having jurisdiction over each Azteca
Stockholder or BIG; provided, however, that no representation or warranty is
made in the foregoing clauses (ii) or (iii) with respect to matters that would
not, individually or in the aggregate, reasonably be expected to materially
impair each Azteca Stockholder or BIG's ability to perform its obligations under
this Agreement.

        (d)   Except for applicable requirements of Competition Laws and the
Communications Act, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority will be required to be
obtained or made by each Azteca Stockholder or BIG in connection with the due
execution, delivery and performance by each Azteca Stockholder or BIG of this
Agreement and the consummation by each Azteca Stockholder or BIG of the
transactions contemplated hereby; provided, however, that no representation and
warranty is made with respect to authorizations, approvals, notices or filings
with any Governmental Authority that, if not obtained or made, would not,
individually or in the aggregate, reasonably be expected to materially impair
each Azteca Stockholder or BIG's ability to perform its obligations under this
Agreement.

        (e)   Sponsor holds, beneficially and of record, good, valid and
marketable title to the Sponsor Shares, free and clear of all Encumbrances,
other than (1) Permitted Encumbrances set forth in clause (viii) of the
definition of Permitted Encumbrances and (2) the transfer restrictions described
in each of (x) the Letter Agreement delivered to Azteca by Sponsor (and each of
its members), Fleissig, Alban, John Engelman and Alfredo E. Ayub dated June 29,
2011 (the "Letter Agreement") and (y) the Securities Purchase Agreement among
Azteca and Sponsor (and any transferees of Sponsor agreeing to be bound by the
restrictions set forth therein) dated April 15, 2011 (as amended, the
"Securities Purchase Agreement", and together with Letter Agreement, the
"Existing Lock Up Agreements").

        (f)    Fleissig holds, beneficially and of record, good, valid and
marketable title to the Fleissig Shares and Fleissig Warrants, free and clear of
all Encumbrances, other than (1) Permitted Encumbrances set forth in
clause (viii) of the definition of Permitted Encumbrances and (2) the transfer
restrictions described in the Existing Lock Up Agreements.

        (g)   Albán holds, beneficially and of record, good, valid and
marketable title to the Albán Shares and Albán Warrants, free and clear of all
Encumbrances, other than (1) Permitted Encumbrances set forth in clause (viii)
of the definition of Permitted Encumbrances and (2) the transfer restrictions
described in the Existing Lock Up Agreements.

        (h)   BIG holds, beneficially and of record, good, valid and marketable
title to the BIG Warrants, free and clear of all Encumbrances, other than
(1) Permitted Encumbrances set forth in clause (viii) of the definition of
Permitted Encumbrances and (2) the transfer restrictions described in the
Existing Lock Up Agreements.

        (i)    Sponsor has sufficient funds available to comply with its
obligations under Section 3 of this Agreement.

4

--------------------------------------------------------------------------------



        6.    Representations and Warranties of each Seller.    Each Seller,
severally and not jointly and severally, represents and warrants to Azteca as
follows (such representations and warranties shall be deemed to be made only by
the person making such representations and warranties):

        (a)   Such Seller (other than McNamara) is duly formed, validly existing
and, to the extent applicable under the laws of the corresponding jurisdiction,
in good standing under the laws of the jurisdiction of its organization. Such
Seller (other than McNamara) has all requisite organizational power and
authority to own, lease and operate its properties and carry on its business as
presently owned or conducted, except where the failure to be so organized,
existing and in good standing or to have such power or authority would not,
individually or in the aggregate, reasonably be expected to materially impair
such Seller's ability to perform its obligations under this Agreement.

        (b)   Such Seller has full requisite authority and power to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The execution of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required action on the part of such Seller, to the extent required under
applicable law or such Seller's organizational documents, and no other
proceedings on the part of such Seller are necessary to authorize this Agreement
and the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by such Seller and, assuming that this
Agreement constitutes the legal, valid and binding obligation of the other
parties hereto, constitutes the legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, except to
the extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws from time to time in effect affecting generally the enforcement of
creditors' rights and remedies; and (ii) general principles of equity.

        (c)   The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby by such Seller and the performance by
such Seller of its obligations hereunder (i) does not result in any violation of
the organizational documents of such Seller (other than McNamara); (ii) does not
conflict with, or result in a breach of any of the terms or provisions of, or
constitute a default under any material Contract to which such Seller is a
party, or by which such Seller or any of its properties is bound and (iii) does
not violate in any material respect any existing applicable law, rule,
regulation, judgment, order or decree of any Governmental Authority having
jurisdiction over such Seller; provided, however, that no representation or
warranty is made in the foregoing clauses (ii) or (iii) with respect to matters
that would not, individually or in the aggregate, reasonably be expected to
materially impair such Seller's ability to perform its obligations under this
Agreement.

        (d)   Except for applicable requirements of Competition Laws and the
Communications Act, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority will be required to be
obtained or made by such Seller in connection with the due execution, delivery
and performance by such Seller of this Agreement and the consummation by such
Seller of the transactions contemplated hereby; provided, however, that no
representation and warranty is made with respect to authorizations, approvals,
notices or filings with any Governmental Authority that, if not obtained or
made, would not, individually or in the aggregate, reasonably be expected to
materially impair such Seller's ability to perform its obligations under this
Agreement.

        (e)   IMCL holds, beneficially and of record, good, valid and marketable
title to the IMCL Shares, free and clear of all Encumbrances, other than
(1) Permitted Encumbrances set forth in clause (ix) of the definition of
Permitted Encumbrances, all of which will be released as of the Closing,
(2) Permitted Encumbrances set forth in clause (viii) of the definition of
Permitted Encumbrances and (3) Encumbrances under Article VI of the First
Amended and Restated Stockholders Agreement of Cine Latino, Inc., dated as of
May 1, 2008 (the "Cine Stockholders Agreement"), all of which will be released
as of the Closing.

5

--------------------------------------------------------------------------------





        (f)    Cinema Aeropuerto holds, beneficially and of record, good, valid
and marketable title to the Cinema Aeropuerto Shares, free and clear of all
Encumbrances, other than (1) Permitted Encumbrances set forth in clause (ix) of
the definition of Permitted Encumbrances, all of which will be released as of
the Closing, (2) Permitted Encumbrances set forth in clause (viii) of the
definition of Permitted Encumbrances and (3) Encumbrances under Article VI of
the Cine Stockholders Agreement, all of which will be released as of the
Closing.

        (g)   McNamara holds, beneficially and of record, good, valid and
marketable title to the McNamara Shares, free and clear of all Encumbrances,
other than (1) Permitted Encumbrances set forth in clause (ix) of the definition
of Encumbrances, all of which will be released as of the Closing, (2) Permitted
Encumbrances set forth in clause (viii) of the definition of Permitted
Encumbrances and (3) Encumbrances under Article VI of the Cine Stockholders
Agreement, all of which will be released as of the Closing.

        (h)   IMP is the sole member of IM and holds, beneficially and of
record, good, valid and marketable title to all of the authorized, issued and
outstanding limited liability company interests of IM, free and clear of all
Encumbrances, other than Permitted Encumbrances set forth in (1) clause (ix) of
the definition of Permitted Encumbrances, all of which will be released as of
the Closing and (2) clause (viii) of the definition of Permitted Encumbrances.

        (i)    Such Seller is acquiring the IM Merger Consideration or the Cine
Merger Consideration, as applicable, for the such Seller's own account for
investment purposes only and not with a view to or for the resale, distribution,
subdivision or fractionalization thereof.

        (j)    By reason of its or his business or financial experience, such
Seller has the capacity to protect its own interest in connection with the
transactions contemplated by the Merger Agreement, is able to evaluate and bear
the risks of an investment in Parent, and can afford a complete loss of such
investment.

        (k)   Such Seller is aware of Parent's business affairs and financial
condition and has acquired sufficient information about Parent and the
transactions contemplated by this Agreement to reach an informed and
knowledgeable decision to acquire an interest in Parent. During the negotiation
of the transactions contemplated hereby, such Seller and its representatives
have been afforded full and free access to corporate books, financial
statements, records, contracts, documents, and other information concerning
Azteca and Parent and the transactions contemplated by this Agreement, have been
afforded an opportunity to ask such questions of Azteca's and Parent's officers
and employees concerning Azteca's and Parent's business, operations, financial
condition, assets, liabilities and other relevant matters and they have deemed
necessary or desirable, and have been given all such information as has been
requested, in order to evaluate the merits and risks of the investment
contemplated herein.

        (m)  Such Seller acknowledges that the shares of Parent Class B Common
Stock have not been registered under the Securities Act, or any state securities
laws, inasmuch as they are being acquired in a transaction not involving a
public offering and, under such laws and subject to the transfer restrictions
set forth herein, may not be resold or transferred by such Seller without
appropriate registration or the availability of an exemption from such
requirements. In this connection, such Seller represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

        (n)   Such Seller is an "Accredited Investor" as that term is defined in
Rule 501(a) of Regulation D under the Securities Act.

        7.    Termination.    This Agreement and the obligations of parties
under this Agreement shall automatically terminate upon the earliest of (a) the
Effective Time and (b) the termination of the Merger Agreement in accordance
with its terms. Nothing in this Section 7 shall relieve any party of

6

--------------------------------------------------------------------------------



liability for any willful and material breach of this Agreement occurring prior
to termination. For purposes of this Section 7, a "willful and material breach"
shall mean a material breach of this Agreement that is a consequence of an act
undertaken or a failure to act by the breaching party with the knowledge that
the taking of such act or a failure to take such act would, or would be
reasonably expected to, result in a material breach of this Agreement.

        8.    Miscellaneous.    (a) Except as otherwise provided herein, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated.

        (b)   All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile (receipt confirmed),sent via electronic mail,
sent by an internationally recognized overnight courier (providing proof of
delivery), or mailed in the United States by certified or registered mail,
postage prepaid, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

        (a)   if to the Company, Parent or Sponsor, to:

c/o Brener International Group, LLC
421 N. Beverly Drive
Suite 300
Beverly Hills, CA 90210
Attention: Mr. Juan Pablo Albán
Fax No: (310) 553-1637
Email: jpalban@brenergroup.com

with copies (which shall not constitute notice hereunder) to:

Greenberg Traurig, P.A.
401 E. Las Olas Blvd., Suite 2000
Fort Lauderdale, FL 33301
Attention: Donn Beloff, Esq.
Facsimile No.: 954-765-1477
E-mail: beloffd@gtlaw.com

        (b)   if to the Sellers, to the address set forth next to each Seller's
name on the signature page hereto, with a copy (which shall not constitute
notice hereunder) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Fax No: (212) 757-3990
Attention: Jeffrey D. Marell, Esq. and Tracey A. Zaccone, Esq.
Email: jmarell@paulweiss.com and tzaccone@paulweiss.com

        (c)   If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of Law or public
policy by a court of competent jurisdiction, all other conditions and provisions
of this Agreement shall nevertheless remain in full force and effect, insofar as
the foregoing can be accomplished without materially affecting the economic
benefits anticipated by the parties to this Agreement. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely

7

--------------------------------------------------------------------------------



as possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated by this Agreement is
fulfilled to the extent possible.

        (d)   This Agreement, together with the Merger Agreement, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement and is not intended to and shall not confer upon any person other than
the parties hereto any rights or remedies hereunder.

        (e)   This Agreement may be executed in two or more counterparts, each
of which when executed shall be deemed to be an original, and all of which
together will be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. For purposes of this Agreement, facsimile
signatures or signatures by other electronic form of transfer shall be deemed
originals, and the parties agree to exchange original signatures as promptly as
possible.

        (f)    This Agreement and any claim, controversy or dispute arising
under or related thereto, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties, whether
arising in Law or in equity, in contract, tort or otherwise, shall be governed
by, and construed and interpreted in accordance with, the Laws of the State of
Delaware, without regard to its rules regarding conflicts of Law to the extent
that the application of the Laws of another jurisdiction would be required
thereby.

        (g)   Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the parties hereto without the prior
written consent of the other parties; provided, however, that notwithstanding
the foregoing, InterMedia Cine Latino, LLC may assign its interests and
obligations under this Agreement to InterMedia Partners VII, L.P. without the
prior written consent of the other parties. Any assignment in violation of the
preceding sentence shall be void. Subject to the preceding two sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

        (h)   Each of the parties hereto hereby irrevocably agrees that any
legal action or proceeding with respect to this Agreement, or for recognition
and enforcement of any judgment in respect of this Agreement and obligations
arising hereunder brought by any other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the parties hereto hereby irrevocably submits with regard to any such
Action for itself and in respect of its property, generally and unconditionally,
to the personal jurisdiction of the aforesaid courts and agrees that it will not
bring any action relating to this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason other than the failure to serve in accordance with this Section 8(h),
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the Action in
such court is brought in an inconvenient forum, (ii) the venue of such Action is
improper or (iii) this Agreement or the subject matter hereof, may not be
enforced in or by such courts.

        (i)    Subject to applicable Law, any provision of this Agreement may be
waived. Any agreement on the part of a party to any such waiver shall be valid
only if set forth in an

8

--------------------------------------------------------------------------------



instrument in writing signed on behalf of the party against whom waiver is
sought; provided, that any waiver given in compliance with this Section 8(i) or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Subject to applicable Law, any of the provisions of
this Agreement may be amended at any time, by the mutual written agreement of
the parties. No failure or delay on the part of any party hereto in the exercise
of any right hereunder shall impair such right or be construed to be a waiver
of, or acquiescence in, any breach of any representation, warranty or agreement
herein, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or of any other right.

        (j)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

        (k)   The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at Law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by any party. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches and/or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any federal court
located in the State of Delaware or in Delaware state court, this being in
addition to any other remedy to which they are entitled to at Law or in equity.

[Signature pages follow]

9

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    AZTECA ACQUISITION CORPORATION
 
 
By:
 
/s/ GABRIEL BRENER


--------------------------------------------------------------------------------

    Name:   Gabriel Brener     Title:   President, CEO and Chairman
 
 
HEMISPHERE MEDIA GROUP, INC.
 
 
By:
 
/s/ CRAIG FISCHER


--------------------------------------------------------------------------------

    Name:   Craig Fischer     Title:   Vice President, Secretary and Treasurer
 
 
AZTECA ACQUISITION HOLDINGS, LLC
 
 
By:
 
/s/ GABRIEL BRENER


--------------------------------------------------------------------------------

    Name:   Gabriel Brener     Title:   President
 
 
BRENER INTERNATIONAL GROUP, LLC
 
 
By:
 
/s/ GABRIEL BRENER


--------------------------------------------------------------------------------

    Name:   Gabriel Brener     Title:   CEO
 
 
/s/ CLIVE FLEISSIG


--------------------------------------------------------------------------------

Clive Fleissig
 
 
/s/ JUAN PABLO ALBÁN


--------------------------------------------------------------------------------

Juan Pablo Albán

   

[Support Agreement]

--------------------------------------------------------------------------------




 
 
SELLERS:
 
 
INTERMEDIA PARTNERS VII, L.P.
 
 
By:
 
/s/ MARK COLEMAN


--------------------------------------------------------------------------------

    Name:   Mark Coleman     Title:   Authorized Signatory
 
 
Address for notice:
 
 
c/o InterMedia Partners, L.P.
405 Lexington Avenue, 48th Floor
New York, NY 10174
Attn: Mark Coleman, Esq. and Mr. Craig Fisher
Telefacsimile: (212) 503-2879



 
 
INTERMEDIA CINE LATINO, LLC
 
 
By:
 
/s/ CRAIG FISCHER


--------------------------------------------------------------------------------

    Name:   Craig Fischer     Title:   Authorized Signatory
 
 
Address for notice:
 
 
c/o InterMedia Partners, L.P.
405 Lexington Avenue, 48th Floor
New York, NY 10174
Attn: Mark Coleman, Esq. and Mr. Craig Fisher
Telefacsimile: (212) 503-2879
 
 
CINE AEROPUERTO, S.A. DE C.V.
 
 
By:
 
/s/ JOAQUÍN VARGAS GUAJARDO


--------------------------------------------------------------------------------

    Name:   Joaquín Vargas Guajardo     Title:   Attorney-in-fact
 
 
Address for notice:
 
 
Cinema Aeropuerto, S.A. de C.V.
Blvd Manuel Avila Camacho 147
Chapultepec Morales
11560 Ciudad de Mexico, D.F.
Mexico
Attention: Mr. José A. Abad
Fax No: +52 (55) 5283-4314
Email: jabad@mvs.com

--------------------------------------------------------------------------------




 
 
James M. McNamara


--------------------------------------------------------------------------------

JAMES M. MCNAMARA
 
 
Address for notice:
 
 
c/o Del, Shaw, Moonves, Tanaka, Finkelstein & Lezcano
2120 Colorado Avenue
Suite 200
Santa Monica, CA 90404
Attention: Jeffrey S. Finkelstein, Esq. and Ernest Del, Esq,
Fax No: 310-978-7999
Email: jfinkelstein@dsmtfl.com and edel@dsmtfl.com

   

[Support Agreement]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1


EXECUTION COPY



SUPPORT AGREEMENT
